Order entered September 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01195-CV

                       IN RE STEWART PHILLIP MCCRAY, Relator

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-02559

                                             ORDER
       The Court has before it real party in interest’s second unopposed motion for extension of

time to file response to petition for writ of habeas corpus. We GRANT the motion and ORDER

real party in interest to file her response by October 23, 2013.


                                                       /s/    LANA MYERS
                                                              JUSTICE